DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JOSE URTECHO,
                              Appellant,

                                     v.

     CAROL CICCARELLI a/k/a CAROL CICCARELLI URTECHO,
                          Appellee.

                               No. 4D20-1353

                          [December 17, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. FMCE09-
000238.

   Kathleen K. Peńa, Fort Lauderdale, for appellant.

   Carol Ciccarelli Urtecho, Dania Beach, pro se.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.